
	

115 S3373 IS: Palomares Veterans Act of 2018
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3373
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Mr. Blumenthal (for himself, Ms. Warren, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a presumption of service connected disability
			 for certain veterans who served in Palomares, Spain, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Palomares Veterans Act of 2018.
		2.Presumption of service connected disability for certain veterans who served in Palomares, Spain
 (a)Disability compensationSection 1112 (c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:
				
 (v)Onsite participation in the response effort following the collision of a United States Air Force B–52 bomber and refueling plane that caused the release of four thermonuclear weapons in the vicinity of Palomares, Spain, during the period beginning January 17, 1966, and ending March 31, 1967..
			(b)Effective date and applicability
 (1)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.
 (2)Applicability concerning dependency and indemnity compensationFor purposes of section 1310 of title 38, United States Code, the amendment made by subsection (a) shall apply with respect to a death notwithstanding whether such death occurred before, on, or after such date.
